Reference Form – 2014 - BRF S.A. Contents 1 Persons responsible for the form’s content 7 1.1 Declaration and Identification of the persons responsible 7 2 Independent Auditors 7 2.1/2.2 Identification and remuneration of the Auditors 7 2.3 Other significant information 8 3 Selected financial information 8 3.1 Financial information 8 3.2 Non-accounting measurements 8 3.3 Events subsequent to the last financial statements 10 3.4 Policy for use of the proceeds 11 3.5 Distribution of dividends and retained earnings 14 3.6 Dividends declared under retained earnings or reserves account 14 3.7 Level of debt 14 3.8 Liabilities according to type and maturity 14 3.9 Other significant information 14 4 Risk factors 15 4.1 Description of the risk factor 15 4.2 Comments on expected changes in exposure to risk factors 36 4.3 Significant and non-confidential legal, administrative and arbitration proceedings 36 4.4 Non-confidential legal, administrative and arbitration proceedings, the plaintiffs in which are administrators, ex-administrators, controllers, ex-controllers or investors 38 4.5 Significant confidential proceedings 38 4.6 Repetitive or related and non-confidential legal, administrative and arbitration proceedings which collectively are deemed significant 38 4.7 Other significant contingencies 41 4.8 Rules of the country of origin and of the country in which the securities are held in custody 41 5 Market risk 5.1 Description of the principal market risks 42 5.2 Description of the policy for management of market risks 62 5.3 Significant changes in the principal market risks 83 5.4 Other significant information 83 6 Issuer’s background 6.1/ 6.2/6.4 Constitution of the issuer, duration and date of registration with the CVM 83 6.3 Brief background information 83 6.5 Principal corporate events at the issuer, controlled or affiliated companies 87 6.6 Information of filing for bankruptcy based on a significant value or court or extra-court supervised recovery 92 6.7 Other significant information 92 7 Activities of the issuer 7.1 Description of the issuer’s and controlled companies’ activities 93 7.2 Information on operational segments 94 7.3 Information on products and services relative to the operational segments 99 7.4 Clients responsible for more than 10% of net operating revenue 114 7.5 Significant impacts of state regulation on the activities 114 7.6 Significant revenues generated overseas 115 7.7 Impact of foreign regulation on the activities 116 7.8 Significant long-term relations 116 7.9 Other significant information 120 8 Economic group 8.1 Description of the Economic Group 132 8.3 Restructuring operations 132 9 Significant assets 138 9.1 Significant non-current fixed assets - others 138 9.1 Significant non-current assets/ 9.1.a- Plant, property and equipment 138 9.1 Significant non-current assets/ 9.1.b- Patents, brands, licenses, concessions, franchises and transfer of technology agreements 139 9.1 Significant non-current assets/ 9.1.c – Corporate stakes 166 10 Directors’ comments 10.1 General financial and equity conditions 171 10.2 Operating and financial result 184 10.3 Relevant events which have occurred or are expected in the financial statements 217 10.4 Significant changes in accounting practices – Qualifications and emphases in the auditor’s opinion 218 10.5 Key accounting policies 219 10.6 Internal controls with respect to the preparation of the financial statements – Degree of efficiency and deficiency and current recommendations in the auditor’s report 230 10.7 Use of resources from distribution of public offerings and eventual deviations 230 10.8 Significant items not shown in the financial statements 231 10.9 Comments on items not shown in the financial statements 235 10.10 Business plan 238 10.11 Other factors with significant influence 242 11. Forecasts 11.1 Disclosed forecasts and assumptions 242 11.2 Monitoring and changes to disclosed forecasts 246 12. Meeting and management 249 12.1 Description of management structure 249 12.2 Rules, policies and practices relative to the general meetings 260 12.3 Dates and newspapers for publication of information required pursuant to Law 6.404/76 264 12.4 Rules, policies and practices with respect to the Board of Directors 265 12.5 Description of commitment clause for resolution of disputes through arbitration 266 12.6/8 Composition and professional experience of the management and fiscal council 267 12.7 Composition of the statutory committees and audit, financial and compensation committees 267 12.9 Experience of conjugal relations, common law marriage or family affinity up to 2 times removed in relation to members of management of the issuer, controlled and controlling companies 275 12.10 Relation of subordination, rendering of service or control between management and controlled and controlling companies and others 275 12.11 Agreements, including insurance policies, for payment or reimbursement of expenses borne by members of management 276 12.12 Other relevant information 276 13. Compensation of members of the management 13.1 Description of the policy or practice of compensation including the non-executive directors 285 13.2 Total compensation of the board of directors, executive board and fiscal council 287 13.3 Variable compensation of the board of directors, executive board and fiscal council 289 13.4 Equities based compensation plan of the board of directors and executive board 291 13.5 Participation in shares, units and other convertible securities held by members of management and fiscal councilors- by corporate body 295 13.6 Equities based compensation of the board of directors and the executive board 296 13.7 Information on unexercised options held by the board of directors and by the executive board 297 13.8 Exercised options and shares delivered relative to equities-based compensation of the board of directors and the executive board 298 13.9 Information necessary for understanding data published in items 13.6 to 13.8 – Method for pricing the value of the shares and options 299 13.10 Information on pension plans granted to members of the board of directors and to the executive directors 301 13.11 Maximum, minimum and average individual compensation of the board of directors, the executive board and the fiscal council 302 13.12 Compensation or indemnification mechanisms for members of management in the event of removal from the retirement position 302 13.13 Percentage of total compensation held by management and members of the fiscal council who are parties related to the controllers 302 13.14 Compensation of the management and members of the fiscal council, grouped by corporate body, received for any reason other than for the post which they hold 303 13.15 Compensation of management and members of the fiscal council recognized in the result of controlling, either direct or indirect, of companies under common control and of companies controlled by the issuer. 303 13.16 Other significant information 303 14. Human resources 14.1 Description of the human resources 303 14.2 Significant changes- Human resources 304 14.3 Description of employee compensation policy 304 14.4 Description of relations between the issuer and the labor unions 309 15. Control 15.1/2 Shareholding position 306 15.3 Capital distribution 308 15.5 Shareholders’ agreement filed at the issuer’s head office or to which the controller is a party 308 15.6 Significant changes in the participations of members of the controlling group and the members of management of the issuer 308 15.7 Other significant information 310 16. Transactions involving related parties 16.1 Description of the rules, policies and practices in relation to transactions with related parties 310 16.2 Information on transactions with related parties 311 16.3 Identification of the measures taken for handling conflicts of interest and statement of the strictly cumulative nature of the conditions agreed or of the appropriate compensatory payment 323 17. Capital Stock 17.1 Information on capital stock 323 17.2 Increase in capital stock 323 17.3 Information on stock splits, reverse stock splits and stock dividends 324 17.4 Information on reductions in capital stock 324 18. Securities 18.1 Share rights 324 18.2 Description of eventual statutory rules which limit the voting rights of significant shareholders or obliges them to hold a public offering 325 18.3 Description of exceptions and suspensive clauses relative to equity or political rights enshrined in the bylaws 331 18.4 Trading volume and highest and lowest prices of the traded securities 331 18.5 Description of other issued securities 333 18.6 Brazilian markets on which securities are eligible to trade 338 18.7 Information on class and type of security eligible to trade in overseas markets 338 18.8 Public offerings for distribution effected by the issuer or by third parties including controllers and affiliated and controlled companies relative to the issuer’s securities 339 18.9 Description of public offerings for acquisition made by the issuer with respect to shares issued by third parties 339 18.10 Other significant information 340 19. Buyback/treasury plans 19.1 Information on plans for buyback of issuer’s shares 343 19.2 Movement of securities held as treasury stock 343 19.3 Information on securities held as treasury stock on the closing date of the last fiscal year 344 20. Trading policy 20.1 Information on securities’ trading policy 344 20.2 Other significant information 345 21. Disclosure policies 21.1 Description of internal norms, charters or procedures with respect to the disclosure of information 345 21.2 Description of the policy for disclosing a material act or fact and procedures for maintaining confidentiality of undisclosed material information 346 21.3 Members of management responsible for implementing, maintenance and supervision of the information disclosure policy 364 22. Extraordinary business 22.1 Acquisition or sale of any significant asset which is not classified as a normal operation in the business of the issuer 364 22.2 Significant changes in the way the issuer’s businesses are conducted 364 22.3 Significant agreements signed by the issuer and its controlled companies not directly related to their operations 364 22.4 Other significant information 364 1.1. Declaration and Identification of the persons responsible Person in Charge of the Form’s Content: Augusto Ribeiro Junior - CFO and Investor Relations Officer Claudio Eugenio Stiller Galeazzi – Chief Executive Officer The above qualified executive officers declare that: a. they have reviewed the reference form; b. all information contained in the form meets the provision in CVM Instruction 480, especially articles 14 and 19; c. the information as a whole contained in the reference form is a true, precise and complete reflection of the economic-financial situation of the issuer and the risks inherent to its activities, and of the securities issued by it. 2. AUDITORS 2.1. As regards to the independent auditors 2.2. Report the total independent auditors' compensation for the last year, including the fees related to the audit services and those related to any other services rendered Auditor CVM Code : 471-5 Auditor Corporate Denomination: Ernst & Young Terco Auditores Independentes S.S. Auditor CNPJ: 61.366.936/0001-25 Service period: 04/03/2013 to 31/03/2014 Technical supervisor: Antonio Humberto Barros dos Santos CPF: 104.575.396-01 Address: Avenue Presidente Juscelino Kubitschek nº 1830 – 8º floor – Itaim-BIbi, São Paulo, SP, Brazil, Zip Code 04543-470 Telephone 55 (11) 2573-3218, Fax 55 (11) 2571-3780, email humberto.b.santos@br.ey.com 7 Description of hired services: Audit services, in order to issue an audit report according Brazilian and international audit rules to addressing the balance sheet, statements of income, statements of changes in shareholders’ equity, statements of cash flows and statements of value added. Audit fees the amount R$4,380 thousand, represent the total aggregate fees billed and to billable by our independent auditors in connection with the audit of the Company’s annual consolidated financial statements and review of the Company’s quarterly financial information. Audit fees for the issuance of Bonds represent R$1,001 thousand. Fees related to tax compliance rules represent R$282 thousand. Other material information The Company’s Board of Directors has established pre-approval procedures for the engagement of its registered public accounting firm for audit and non audit services. Such services can only be hired if approved by the Board of Directors, and if the scope is in compliance with the restriction provided under applicable rules and they do not jeopardize the independence of our auditors. 3.
